TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00676-CV


In re Legacy/Monterey Homes, L.P.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


	Relator Legacy/Monterey Homes, L.P., filed a petition for writ of mandamus
challenging the trial court's refusal to compel arbitration under the Federal Arbitration Act.  See Jack
B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).  By agreement, the parties sought
reconsideration of the motion to refer the case to arbitration.  Relator has tendered a copy of the trial-court order that now refers the cause to arbitration.  Relator suggests that the petition for writ of
mandamus is now moot.  Because relator has obtained the relief sought in the petition, the petition
for writ of mandamus is moot and is dismissed.  See In re Truman W. Smith Children's Care Center,
L.L.C., 125 S.W.3d 806, 806 (Tex. App.--Texarkana 2004, orig. proceeding).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   January 24, 2005